Sognier, Judge.
Appellant was convicted of burglary and appeals on the general grounds.
Appellant was observed by a police officer parked illegally, and the officer approached to investigate. Appellant drove off with the officer in pursuit; appellant stopped the car in the middle of the street after a short distance, and he and his two passengers jumped out of the car and ran. Appellant was apprehended, and volunteered the information that his two passengers had burglarized a nearby apartment. An investigation disclosed that the apartment of Kelley Dunn had been burglarized, with entry made by removing the rear door from its hinges. Although appellant denied participation in the burglary, he led the police officer directly to a storage room where the items stolen from Dunn’s apartment had been hidden.
We find the evidence sufficient to support the verdict. Although appellant denied participation in the burglary, the weight of the evidence and the credibility of witnesses are questions for the triers of fact. Miller v. State, 163 Ga. App. 889, 890 (1) (296 SE2d 182) (1982). We also find the evidence sufficient to meet the standards of proof set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.